Robinson, J.
(concurring). Defendants appeal from a judgment for tbe specific performance of an alleged contract to convey to tbe plaintiffs a quarter section of land in Eenville county. Tbe complaint .avers that tbe plaintiffs have an estate and interest in tbe land and that defendants claim some estate adverse to tbe plaintiffs. Then in a bungling way it avers that Hans Larson, owns tbe land. Its value is $5,000. Tbe yearly value of its use and occupation is $550. Tbe value of balf tbe crop grown on tbe land during tbe year 1914, is $550. That on April 1, 1914, Larson made a written contract to sell tbe land to tbe plaintiffs for $4,000, wbicb they agreed to pay, and that since then defendant August Emmel, bas been in possession of tbe land as tenant of Larson.
Tbe relief demanded is that defendants set forth their adverse claim and that it be adjudged void and that plaintiffs recover possession of tbe land with $550, for tbe use and occupation of tbe same. Tbe complaint states neither a cause of action for specific performance nor tbe determination of an adverse claim. However, it shows that Larson owns tbe land and tbe plaintiffs have no title to it. Tbe evidence shows tbe plaintiffs have been trying to bargain for tbe land at $4,000, but there is no showing of any completed contract. Tbe bargain was all by letters wbicb contain offers, counteroffers and modifications, but there is no showing of a complete acceptance of any offer and a full compliance with other conditions. There is a written contract signed by tbe plaintiffs but it is not signed by defendant Larson. To copy the correspondence would malee needless expense and avail nothing. But even if there were proof of a legal contract (wbicb there is not) it does not follow, as a matter of course, that tbe court should decree a specific performance of tbe same without some facts and circumstances appealing to tbe conscience of tbe court. Tbe contract must be just and fair and tbe remedy must not be harsh in its operation upon defendants. Hnder tbe statute specific performance may not be enforced against a party to a contract if be bas not received an adequate consideration for tbe contract, and if it is not as to him just and reasonable. Comp. Laws, § 1198.
In this case it appears tbe quarter section of land is worth $5,000. and for the crops of three years, tbe court allows $1,000. In December, 1914, when the crop of that year was assured, tbe plaintiffs sued *219to get the crop and the land at $4,000. On May 29, 1917, the plaintiffs took judgment for the specific performance of the contract with credit for $1,000 and interest on account of the crops produced on the land during the three preceding years, and it was further adjudged that Larson is not entitled to any interest on the sum of $1,000, of the purchase price for which a cashier’s check was tendered in April, 1914.
Thus without having paid a dollar the plaintiffs want a quarter section of land at $1,000 less than its value. A quarter section worth $5,000 and crops for three years, $1,000 and annual interest on the value of the crop in each year. And they refuse to pay interest for three years on the $1,000 cheek though Larson had never offered to receive such a cheek. Manifestly there is not justice or equity in such a deal and it is contrary to the first principles of equity.
Judgment reversed and action dismissed.